Citation Nr: 1243114	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a right third finger disability.  

2.  Entitlement to an initial compensable rating for herpes simplex.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from June 1990 to March 2005 and from November 2008 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The claims folder was subsequently transferred and the appeal was certified to the Board by the RO in Columbia, South Carolina.  

In October 2010, the Board denied entitlement to service connection for a right wrist disability and for a toenail disability.  The Board remanded the following issues: entitlement to service connection for a bilateral hip disability and a right ankle disability; and entitlement to initial compensable ratings for a right third finger disability and for herpes simplex.  

In February 2012, the RO granted service connection for right ankle tendonitis, left hip bursitis, and right hip bursitis.  The appeal of these issues was resolved and they are no longer for consideration.  

The Virtual VA eFolder has been reviewed.  

The issue of entitlement to an initial compensable rating for herpes simplex is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 15, 2011, the Veteran's right third finger disability was not manifested by limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees; and there was no objective evidence of limited motion with pain.  

2.  The Veteran underwent a VA examination on June 15, 2011; at that time, there was objective evidence of limitation of motion of the right third finger with pain.  


CONCLUSIONS OF LAW

1.  For the period prior to June 15, 2011, the criteria for an initial compensable evaluation for a right third finger disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5229 (2012).  

2.  For the period beginning June 15, 2011, the criteria for a 10 percent evaluation, and no more, for a right third finger disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5229.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In June 2005, VA sent the Veteran a letter notifying him of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In June 2006, the Veteran was provided additional VCAA notice, to include information regarding how VA assigns disability ratings and effective dates.  The issue regarding entitlement to an initial compensable evaluation for a right third finger disability is a downstream issue and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Notwithstanding, the Veteran has been advised of applicable rating criteria throughout the appeal period and the issue was most recently readjudicated in the July 2012 supplemental statement of the case.

VA has also satisfied its duty to assist with regard to the issue decided herein.  The claims folder contains service treatment records and VA medical records.  The Veteran has not specifically identified any additional relevant evidence that needs to be obtained.  The Veteran was provided VA examinations in August 2005, May 2007, and June 2011.  The examinations are adequate for rating purposes and additional examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In October 2005, the RO granted entitlement to service connection for degenerative joint disease of the right third finger and assigned a noncompensable evaluation from March 2, 2005.  The Veteran disagreed with the evaluation and subsequently perfected an appeal of this decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

On VA examination in August 2005, the Veteran reported that he was ambidextrous.  He reported that he smashed his finger during service and that it was swollen over the second metacarpal joint but had gradually gotten better.  He had no pain or residuals at present.  On physical examination, metacarpophalangeals were normal with grip, intrinsics and thumb opposition.  X-rays of the right middle finger showed minimal degenerative change at the third metacarpophalangeal joint.  Impression was right third finger, second joint of third finger, now without residuals; minimal degenerative change by x-ray.  

On VA examination in May 2007, the Veteran again reported that he was ambidextrous.  He complained of occasional pain in the proximal interphalangeal joint of the finger and morning stiffness of a variable degree.  When he has pain he takes ibuprofen or Aleve.  He does not feel the finger affects his work or activities of daily living.  He experiences rare flare ups with mild joint aches and stiffness in the finger.  On physical examination, the hands were normal to inspection.  The proximal interphalangeal joint of the right third finger was mildly tender to palpation.  Range of motion of the finger and the remaining fingers was within normal limits at all joints.  He could oppose his thumb and fingertips without difficulty and he could approximate his fingers to the mid palmar crease.  Grip strength was normal.  X-ray of the right hand was read as negative.  Diagnosis was sprain of the right third finger.  

The Veteran most recently underwent a VA examination for his hand and fingers on June 15, 2011.  The claims file was reviewed.  He reported that since his last examination he has increased pain and decreased range of motion of the right third finger and this is his dominant hand.  He reported constant moderate pain (6/10).  He takes Advil, naproxen and Motrin with good response.  Previous examinations showed no decrease in range of motion.  The finger disability does not affect his occupation or activities of daily living.  He has flare ups of pain (7/10) that occur several times a week.  Physical examination of the right third finger showed no anatomical defects.  Opposition was to 0 cm throughout with pain and fingers to the mid palm were also 0 cm.  Regarding the right third finger, the metacarpophalangeal joint extends to 0 degrees neutral and flexion 0 to 70 degrees with pain; proximal interphalangeal extension was to 0 degrees and flexion 0 to 90 degrees with pain; and distal interphalangeal extension was to 0 degrees with pain and flexion 0 to 90 degrees with pain.  There was no additional loss of range of motion after repetitive use and strength and dexterity were normal.  Diagnostic studies were negative.  Diagnosis was stable right third finger sprain.  

For purposes of this decision, the Board considers the right hand to be the dominant, or major, extremity.  38 C.F.R. § 4.69.  

While recent examinations indicate that diagnostic studies were negative, the initial examination in August 2005 included x-ray findings of minimal degenerative change at the third metacarpophalangeal joint.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees warrants a 0 percent rating for the major or minor extremity.  A 10 percent rating is assigned for the major or minor extremity when there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

On review, the Board finds that a 10 percent rating is warranted for the right third finger disability from June 15, 2011.  At this time, the Veteran reported increased pain and decreased range of motion and physical examination showed some limitation of flexion of the right third finger with pain.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 4.59.  

In determining whether a higher evaluation is warranted, the Board notes that a 10 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 5229.  There is no evidence of ankylosis or amputation of the long finger and Diagnostic Codes 5226 and 5154 are not for application.  

For the period prior to June 15, 2011, however, the criteria for a compensable evaluation for the service-connected right third finger disability are not met or more nearly approximated.  That is, examination findings do not show a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, or extension of the long finger limited by more than 30 degrees.  Additionally, examinations prior to June 15, 2011 do not show decreased or painful range of motion.  The Board has considered the Veteran's complaints of stiffness, etc., but simply does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors prior to the date assigned.  DeLuca.  

The Board has assigned staged ratings.  See Fenderson.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected right third finger disability.  That is, the rating criteria consider limitation of motion and associated functional impairment.  Thus, as the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

The June 2011 VA hand examination indicates that the Veteran is employed and there is no indication that he is unable to obtain or maintain substantially gainful employment due to his service-connected right third finger disability.  A claim for a total disability evaluation based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

For the period prior to June 15, 2011, entitlement to an initial compensable evaluation for a right third finger disability is denied.  

For the period beginning June 15, 2011, entitlement to a 10 percent evaluation for a right third finger disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In October 2005, the RO granted entitlement to service connection for herpes simplex, below buttock cheeks and assigned a noncompensable evaluation effective March 2, 2005.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

In October 2010, the Board remanded the issue of entitlement to an initial compensable rating for herpes simplex.  It was noted that the incidence of the outbreaks had appeared to increase and that a new VA skin examination was necessary to determine the nature and extent of current disability.  The examiner was to review the claims file in conjunction with the examination.  

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id. 

In October 2010, the AMC requested a skin examination.  A November 2010 Report of General Information indicates that the Veteran was contacted to confirm his mailing address because his examination was cancelled for failure to report.  His mailing address was shown as "[redacted]" Avenue and he stated this was his ex-wife's address and she does not always forward his mail.  His correct mailing address was on "[redacted]" Lane.  Additional examination was requested in November 2010, but the Veteran apparently failed to report.  A May 2011 Report of General Information indicates that the Veteran was requesting to reschedule his examinations.  He stated that he did not receive his notice due to relocating.  His address was again listed as "[redacted]" Lane.  

In June 2011, the Veteran underwent various examinations, including a skin examination.  At that time, the claims file was sent and reviewed.  Review of this examination, however, indicates that the issue for consideration was "pes simplex effecting (sic) his toenail."  Although the examiner stated there was no objective evidence to support pes simplex at this time, it appears that the physical examination was limited to the toenails.  The Veteran also underwent a liver, gallbladder, and pancreas examination.  He reported cold sores treated since 1999 and that he has taken valacyclovir.  Objective findings related to herpes simplex were not provided.  

A December 2011 deferred rating decision indicates that the June 2011 skin examination only addressed pes simplex of the toes and that a skin examination for herpes simplex was needed to address fever blisters and breakout on the buttocks.  

In May 2012, the Veteran underwent a VA skin examination.  There were no skin lesions noted at this time.  The examiner remarked that the claims file was not received.  

The AMC subsequently requested that the claims file be returned to the examiner who conducted the skin examination so the claims folder could be reviewed.  The examiner was also asked to address the herpes simplex, fever blisters, and breakout on the buttocks.  This examination was apparently cancelled and in June 2012, was requested again.  This examination was also cancelled in July 2012 and listed as "failed to report".  

On review, it does not appear that the remand directives were substantially complied with.  Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall).  That is, although the Veteran underwent a VA skin examination in May 2012, the claims folder was not available for review.  While the AMC apparently requested that the claims folder be returned to the examiner for review, it does not appear this was accomplished.  

Additionally, although the Veteran apparently failed to report for variously scheduled examinations, there appears to be some confusion over his correct address.  The examination requests specifically note that the address provided by the Veterans Benefits Administration differs from the Veterans Hospital Administration's database and it was requested that the address be verified for accuracy.  On remand, efforts should be made to verify the Veteran's current mailing address.

The Board further notes that on examination in May 2012, there were no lesions noted on the right buttock and the total body area involved was "none".  It appears that his condition was inactive at the time of the examination.  Under the circumstances of this case, additional examination is warranted.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (to the extent the Veteran's claimed condition involves active and inactive stages, the examination should be conducted during the active stage). 

In July 2012, VA records were added to the Veteran's Virtual VA eFolder.  On remand, any additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant VA medical records for the period since July 2012.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should verify the Veteran's current mailing address.  All efforts to obtain an accurate mailing address should be documented in the claims file or the appellant's Virtual VA eFolder.  

3.  Thereafter, the AMC/RO should schedule the appellant for a VA skin examination to determine the nature and etiology of the service-connected herpes simplex.  To the extent feasible, the examination should be scheduled during an active phase of the condition.  

The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any herpes simplex, to include fever blisters or breakouts on the buttocks.  A complete rationale for any opinion expressed must be provided.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to an initial compensable rating for herpes simplex.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


